       Case 3:17-cr-01708-MMA Document 50 Filed 08/24/20 PageID.94 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 17cr1708-MMA
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR COMPASSIONATE
                                                         RELEASE
14   JACOB RICHARD ENTZ,
15                                    Defendant.         [Doc. No. 49]
16
17         On September 28, 2017, Defendant Jacob Richard Entz pleaded guilty to Counts 1
18   and 2 of a Superseding Information charging him with conspiracy to distribute cocaine in
19   violation of Title 21, United States Code, sections 841(a)(1) and 846, and being a felon in
20   possession of a firearm, in violation of Title 18, sections 922(g)(1) and (2). See Doc. No.
21   23. On September 17, 2018, the Court sentenced Defendant to a custodial term of 84
22   months. See Doc. No. 47. Defendant is currently housed at Federal Correctional
23   Institution Lompoc in Santa Barbara County, California. See Federal Bureau of Prisons
24   Inmate Locator, available at https://www.bop.gov/inmateloc/ (last accessed 8/24/2020).
25   According to the Bureau of Prisons, his current anticipated release date is June 2, 2023.
26   See id.
27         Defendant, proceeding pro se, moves for transfer to home confinement for the
28   remainder of his sentence, or in the alternative, compassionate release from custody and a

                                                     1
                                                                                    17cr1708-MMA
          Case 3:17-cr-01708-MMA Document 50 Filed 08/24/20 PageID.95 Page 2 of 4



1    corresponding reduction in sentence due to the ongoing coronavirus outbreak. See Doc.
2    No. 49. For the reasons set forth below, the Court DENIES Defendant’s motion. 1
3                                                   DISCUSSION
4             As an initial matter, Defendant requests transfer to home confinement for the
5    remainder of his custodial term due to the spread of the novel coronavirus disease,
6    COVID-19, throughout the federal prison system, and his facility and institution
7    specifically. In support of his request, Defendant has submitted a handwritten letter in
8    which he explains that he is particularly at risk due to chronic medical conditions.
9             The Court lacks the statutory authority to transfer Defendant to home confinement,
10   even under the recently-enacted CARES Act. The Attorney General of the United States,
11   through his designee, the Director of the Bureau of Prisons (“BOP”), has the sole
12   authority to designate the place of Defendant’s confinement. See 18 U.S.C. § 3621(b).
13   The CARES Act is consistent with the current statutory scheme and provides that “if the
14   Attorney General finds that emergency conditions will materially affect” BOP
15   functioning, the Director may “lengthen the maximum amount of time for which [he] is
16   authorized to place a prisoner in home confinement” under Section 3624(c)(2). Pub. L.
17   116-136, § 12003(b)(2) (emphasis added). To the extent Defendant seeks transfer to
18   home confinement for some portion of the remainder of his custodial term, he must direct
19   his request to the Warden of his institution.
20            In the alternative, Defendant seeks compassionate release and a corresponding
21   reduction in his sentence. Congress has authorized courts to grant a defendant
22   compassionate release and correspondingly reduce his sentence under the criteria found
23   in Title 18, section 3582(c)(1)(A). A sentencing court may grant such a request where
24   “extraordinary and compelling reasons warrant such a reduction” and the “reduction is
25
26
27
     1
         The Court finds this matter suitable for determination without a response from the government.
28

                                                          2
                                                                                                 17cr1708-MMA
       Case 3:17-cr-01708-MMA Document 50 Filed 08/24/20 PageID.96 Page 3 of 4



1    consistent with applicable policy statements issued by the Sentencing Commission . . .”
2    18 U.S.C. § 3582(c)(1)(A).
3          Pursuant to the statute’s original terms, only the Director of the Bureau of Prisons
4    was authorized to file a motion for reduction in sentence pursuant to section
5    3582(c)(1)(A). The First Step Act went into effect on December 21, 2018. See First Step
6    Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 603(b) of the First Step Act
7    modified section 3582(c)(1)(A), which now provides that a court may modify a sentence
8    upon a motion of the Director, “or upon motion of the defendant after [he] has fully
9    exhausted all administrative rights to appeal a failure of the [Director] to bring a motion
10   on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of
11   the defendant’s facility . . ..” 18 U.S.C. § 3582(c)(1)(A).
12         Defendant does not indicate whether he has exhausted his administrative remedies
13   by first requesting relief from the Bureau of Prisons. This precludes relief. Although it is
14   not yet settled whether section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional or
15   merely a claims-processing rule, it is a distinction without a difference under the
16   circumstances. See Henderson v. Shinseki, 562 U.S. 428, 435 (2011) (stressing
17   distinction between jurisdictional prescriptions and non-jurisdictional claim-processing
18   rules, which “seek to promote the orderly progress of litigation by requiring that the
19   parties take certain procedural steps at certain specified times”). If Defendant failed to
20   fully exhaust his administrative remedies prior to submitting his request, the Court has
21   neither the jurisdiction nor the discretion to act. See Ross v. Blake, 136 S. Ct. 1850, 1857
22   (2016) (a mandatory claims-processing rule “foreclos[es] judicial discretion” to create an
23   exception not otherwise found in the statutory text). Accordingly, based upon the current
24   record, the Court appears to lack the authority to grant Defendant the relief he seeks.
25                                          CONCLUSION
26         Based on the foregoing, the Court DENIES Defendant’s motion. To the extent
27   Defendant requests early compassionate release and a corresponding reduction in his
28   sentence, denial of his motion is without prejudice to renewal upon a sufficient

                                                   3
                                                                                      17cr1708-MMA
         Case 3:17-cr-01708-MMA Document 50 Filed 08/24/20 PageID.97 Page 4 of 4



1    demonstration that Defendant has fully exhausted his administrative remedies and
2    otherwise qualifies for such relief. 2
3           IT IS SO ORDERED.
4    DATE: August 24, 2020                       _______________________________________
                                                 HON. MICHAEL M. ANELLO
5
                                                 United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   2
      The Court further notes that Defendant did not provide documentation of his medical conditions or his
     accomplishments during his term of incarceration. If Defendant chooses to renew his motion, he should
28   do so.

                                                       4
                                                                                              17cr1708-MMA
